In an action to declare a local traffic ordinance unconstitutional, plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Marbach, J.), dated December 20, 1984, which, inter alia, upheld the ordinance after a nonjury trial.
Judgment affirmed, with costs.
Plaintiff White Plains Automotive Supply Company, Inc. (WPA) operates a wholesale automotive parts supply business out of a warehouse leased from plaintiff Dorlee Property Corp. (Dorlee) and located on a dead-end street in the Town of Cortlandt, Westchester County. The only access to the warehouse is through a residential neighborhood in the defendant City of Peekskill (the city). At issue is whether a local traffic ordinance enacted by the city, limiting the use of streets in the access neighborhood to commercial vehicles of less than 27 feet (except in an emergency or for moving residential personal property), is a valid exercise of the police power pursuant to Vehicle and Traffic Law § 1640. Upon a prior review by this court, the matter was remitted for an evidentiary hearing to determine whether the effect of the ordinance in promoting the health, safety and welfare of the community outweighed the hardship caused to individual property owners (White Plains Automotive Supply Co. v City of Peekskill, 98 AD2d *729776). Following that hearing, nisi prius found and declared the ordinance to be constitutional. We now affirm.
It is beyond cavil that a city has the right and power to enact a reasonable ordinance to prohibit certain classes of vehicles from passing over designated streets (see, Bakery Salvage Corp. v City of Lackawanna, 24 NY2d 643; Peconic Ave. Businessmens’ Assn. v Town of Brookhaven, 98 AD2d 772, 773). Such an ordinance, valid on its face, carries with it a strong presumption of constitutionality (see, Elmwood-Utica Houses v Buffalo Sewer Auth., 65 NY2d 489; Lighthouse Shores v Town of Islip, 41 NY2d 7), and in light of this strong presumption, a plaintiff attacking the ordinance carries the heavy burden of demonstrating beyond a reasonable doubt that the legislative enactment is arbitrary—that it has no substantial relationship to the public health, safety or general welfare (see, Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 500; Town of North Hempstead v Exxon Corp., 53 NY2d 747; French Investing Co. v City of New York, 39 NY2d 587, 596, cert denied 429 US 990).
At the hearing, evidence was presented of the unsuitability of the 21- to 24-foot wide residential streets for traffic by large (mostly 40-foot and over) trailer trucks (these trucks would, for instance, swing wide into both lanes of the street, mount curbs and even swing onto adjacent sidewalks) and of the resulting damage to curbs, sewers, utility lines and trees, as well as of attendant noise, diesel fumes, air pollution, vibration and cracking of plaster. There was also evidence that the city investigated these conditions by hearing from residents, by sending its staff to observe, by conferring with plaintiffs, and by consulting a transportation engineer, and that only after other proposed solutions to these problems, such as construction of new accesses to plaintiffs’ property and widening the existing streets with concomitant taking of private property, proved to be impractical and cost prohibitive did the city enact the subject ordinance. There was further evidence that the city set the truck-length limitation at 27 feet for reasons of safety as well as to "allow trucks for local deliveries and trucks such as United Parcel Service trucks”. Unlike the case of Peconic Ave. Businessmens’ Assn. v Town of Brookhaven (supra), where no facts in support of the ordinance were adduced, here ample evidence was offered relative to dangers associated with truck traffic passing through the residential neighborhood as well as the city’s efforts to explore alternative possibilities and adjust equities between the residents and the plaintiffs, who require deliveries. Inasmuch as the plaintiffs *730did not rebut the evidence supportive of the ordinance, as nisi prius noted, they failed to undermine in any way the substantial relationship of the ordinance to the public welfare (see, Bakery Salvage Corp. v City of Lackawanna, supra).
Nevertheless, the plaintiffs contended at nisi prius that the ordinance was unconstitutional in that it deprived them of property rights without due process of law, adducing evidence, inter alia, that the ordinance would diminish the value of Dorlee’s property, valued close to $1,000,000, by some $300,000 (nisi prius found the diminution in value to be $200,000), and has induced tenant WPA to relocate its operations to The Bronx. Concededly, the exercise of the police power is limited by the due process clauses of the State and Federal Constitutions, and an ordinance, to pass muster, must not only relate to the purpose for which it was enacted but must not unreasonably deprive an owner of all beneficial use of its property (see, Modjeska Sign Studios v Berle, 43 NY2d 468, 474, appeal dismissed 439 US 809; French Investing Co. v City of New York, 39 NY2d 587, 594-596, supra; Salamar Bldrs. Corp. v Tuttle, 29 NY2d 221, 225; Vernon Park Realty v City of Mount Vernon, 307 NY 493, 499). Plaintiffs’ contention, however, was properly rejected.
As an initial matter, the $200,000 diminution in property value, Dorlee’s only loss credited by nisi prius, while scarcely damnum absque injuria, does not evince a deprivation of "all beneficial use of its property” to automatically void the ordinance. In any event, whatever economic fallout the ordinance indirectly visits on the plaintiffs, it does not reach the level where the plaintiffs’ claims should override the safety of residents and an otherwise valid ordinance designed to promote the safety and welfare of the public (see, Health Ins. Assn. v Harnett, 44 NY2d 302, 310; Bakery Salvage Corp. v City of Lackawanna, supra; Cities Serv. Oil Co. v City of New York, 5 NY2d 110, 117, cert denied 360 US 934; Sauer v City of New York, 180 NY 27, 32-33, affd 206 US 536). This is all the more so when one takes note that the property in question originally had alternative access to New York Route 9, that the prior owners apparently received compensation from the State when the alternate access was eliminated, and that Dorlee purchased the property with full knowledge that the only access was through the narrow neighborhood streets, presumably at a price reflecting the limited access with a possibility of further limitation (cf. Bakery Salvage Corp. v City of Lackawanna, supra). Lastly, in this connection, we find it not without significance that Dorlee’s property is located in *731the Town of Cortlandt, not the City of Peekskill, for, as the Court of Appeals stated of a similar situation in Bakery Salvage Corp. v City of Lackawanna (supra, at p 647), "it does not seem unreasonable for the town to which plaintiff pays substantial taxes to provide for plaintiff and other owners in its industrial zone access roads which would avoid an unreasonable use of the street in the neighboring city in violation of its local laws and ordinances”.
We have considered plaintiffs’ remaining argument based on the commerce clause and find it to be without merit (cf. Kassel v Consolidated Freightways Corp., 450 US 662, 669-670; Hospital Bldg. Co. v Trustees of Rex Hosp., 425 US 738). Mangano, J. P., O’Connor and Weinstein, JJ., concur.